Case 2:20-cv-00213-PSG-JPR Document 23 Filed 10/08/20 Page 1lof2 Page ID #:880

aa

a HD WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

EARL L. HOFFMAN, Case No. CV 20-0213-PSG (JPR)

)
)
Petitioner, )
) ORDER ACCEPTING FINDINGS AND
Vv. ) RECOMMENDATIONS OF U.S.
) MAGISTRATE JUDGE
BRANDON PRICE, )
)
Respondent. }
)

 

The Court has reviewed the Petition, records on file, and
Report and Recommendation of U.S. Magistrate Judge. Although a
copy of the R. & R. sent to Petitioner at the Ventura County Jail
address where he was housed during the Sexually Violent Predator
Act trial was returned as undeliverable, the copy sent to his
Coalinga State Hospital address was not returned. No objections
to the R. & R. have been filed.

At the SVPA trial, the superior court found Petitioner to be
a sexually violent predator. (See ECF No. 14, Attach. 1.) His
appeal of that determination remains pending. See Cal. App. Cts.
Case Info., https://appellatecases.courtinfo.ca.gov/ (search for
“Parl” with “Hoffman” in Second App. Dist.) (last visited Oct. 6,

2020). Thus, as the Magistrate Judge found (R. & R. at 5-10), to

 
Case 2:20-cv-00213-PSG-JPR Document 23 Filed 10/08/20 Page 2of2 Page ID #:881

WwW NY Ff

a HD Oo &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

the extent Petitioner seeks to stay the superior-court proceedings,
the request is moot; and to the extent he seeks reversal of the
SVPA determination, abstention under Younger v. Harris, 401 U.S.
37, 45-46 (1971), is appropriate.

The Court accepts the findings and recommendations of the
Magistrate Judge. IT THEREFORE IS ORDERED that Respondent’s
motion to dismiss is GRANTED and judgment be entered dismissing

the Petition.

DATED: lv ore 4

PHILIP S. GUTIERREZ
CHIEF U.S. DISTRICT JUDGE

 
